Case 20-41501-bem    Doc 25   Filed 11/25/20 Entered 11/25/20 11:26:03   Desc Main
                              Document     Page 1 of 3


                IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

 IN RE:                               )        BANKRUPTCY CASE
                                      )        NO. 20-41501-BEM
 RHONDA ANN GRANT,                    )        JUDGE BARBARA ELLIS-MONRO
                                      )        CHAPTER 13
           Debtor.                    )
                                      )
                                      )
                                      )

                        OBJECTION TO CONFIRMATION
      COMES NOW CREDIT ACCEPTANCE CORPORATION (hereinafter
referred to as "CREDIT ACCEPTANCE"), a creditor of the above-
named Debtor and files this its "Objection to Confirmation", of
the Debtors’ Plan of Reorganization, showing to this Court as
follows:
                                          1.
      CREDIT ACCEPTANCE is a secured creditor of the Debtor,
holding a duly perfected security interest in a certain 2020 Kia
Soul, Vehicle Identification No. KNDJ23AU4L7721984.
                                          2.
      The debt owed to CREDIT ACCEPTANCE is $19,847.54 (net
balance).
                                          3.
      In accordance with 11 U.S.C. § 1325, a vehicle purchased
within 910 days preceding the date of the filing of the petition,
and the collateral for that debt consists of a motor vehicle
acquired for the personal use of the Debtor and the Creditor has
a purchase money security interest securing the debt that is the
subject of the claim, said claim shall not be valued under 11
U.S.C. 506.    In the present case, the vehicle was purchased on
02/14/2020, is a purchase money security interest, and is used
for the Debtor's personal use.            Therefore, CREDIT ACCEPTANCE
Case 20-41501-bem                      Doc 25          Filed 11/25/20 Entered 11/25/20 11:26:03      Desc Main
                                                       Document     Page 2 of 3


shows its claim shall be allowed and treated as fully secured in
the amount of $19,847.54 plus interest thereon at 22.99% ( to
protect the non filing cosigner).                                       CREDIT ACCEPTANCE requests its
post confirmation plan payment commence immediately upon
confirmation to be paid concurrent with the debtor's attorney
fees. Furthermore, CREDIT ACCEPTANCE request pre and post
confirmation adequate protection payments in the amount of
$198.00 per month. In the event the debtor elects not to protect
the cosigner (and reduce the interest rate), CREDIT ACCEPTANCE
objects to any plan provision which requires the lien to be
released prior to payment in full of the debt as determined by
non Bankruptcy law.
                                                                 4.
            Movant            does          not        have    and    has    not    been   offered   adequate
protection by Respondents.
                                                                 5.
            The Plan, as proposed, does not provide to CREDIT ACCEPTANCE
the present value of its claim and violates 11 U.S.C. Section 1325.
            WHEREFORE,                  CREDIT             ACCEPTANCE       prays   that   confirmation    be
denied.


                                                                        LEVINE & BLOCK, LLC

                                                                By:     /s/ Ronald A. Levine
                                                                        Ronald A. Levine, Esq.
                                                                        [GA Bar No. 448736]
                                                                        ATTORNEYS FOR CREDIT
                                                                        ACCEPTANCE CORPORATION


P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
F:\Autos 2\Credit Acceptance Corp\20-41501\Objection.wpd
Case 20-41501-bem   Doc 25   Filed 11/25/20 Entered 11/25/20 11:26:03   Desc Main
                             Document     Page 3 of 3


                         CERTIFICATE OF SERVICE

      This is to certify that I have this date served a copy of the

within and foregoing "Objection to Confirmation" via electronic

means as listed on the Court's ECF noticing system or by regular

first class mail by depositing same in the United States mail in a

properly addressed envelope with adequate postage thereon to insure

delivery upon the following:


Rhonda Ann Grant
605 W Woodland Dr.
Dalton, Georgia 30721-2762

Dan Saeger
Saeger & Associates, LLC
Suite D
706 S Thornton Ave
Dalton, GA 30720


Mary Ida Townson, Esq.
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303



      This 25th day of November, 2020.



                                           LEVINE & BLOCK, LLC


                                     By:   /s/ Ronald A. Levine
                                           Ronald A. Levine, Esq.
                                           [GA Bar No. 448736]
                                           ATTORNEYS FOR CREDIT
                                           ACCEPTANCE CORPORATION

P.O. Box 422148
Atlanta, Georgia 30342
(404) 231-4567
